Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election was made without traverse in the reply filed on 1/26/2022.  Applicant has elected Group II, corresponding to claims 1-11. Invention Group I, corresponding to claims 12-25, is withdrawn from further consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following combination of features must be shown or the feature(s) canceled from the claim(s). 
Regarding Claim 1, the applicant recites “the gate edge isolation structure on the trench isolation region and extending above an uppermost surface of the first gate structure and the second gate structure” which is not shown in the embodiment of Figs. 3, but it is shown in the embodiment of Figs. 4 (see the top surface of part 320 above the top surface of part 330). However, then the applicant further recites “wherein the precision resistor and the first gate structure and the second gate structure comprise a same material layer” which is true in the embodiment of Figs. 3, but it is not supported in the embodiment of Figs. 4 (because part 330 is a replacement metal gate). There is no other embodiment or language explaining clearly that these embodiments could optionally swap these particular features. So, the drawings do not provide clear support for claim 1.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
  Regarding Claim 1, the applicant recites “the gate edge isolation structure on the trench isolation region and extending above an uppermost surface of the first gate structure and the second gate structure” which is not shown in the embodiment of Figs. 3, but it is shown in the embodiment of Figs. 4 (see the top surface of part 320 above the top surface of part 330). However, then the applicant further recites “wherein the precision resistor and the first gate .

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

Regarding Claim 1, the applicant recites “the gate edge isolation structure on the trench isolation region and extending above an uppermost surface of the first gate structure and the second gate structure” which is not shown in the embodiment of Figs. 3, but it is shown in the embodiment of Figs. 4 (see the top surface of part 320 above the top surface of part 330). However, then the applicant further recites “wherein the precision resistor and the first gate structure and the second gate structure comprise a same material layer” which is true in the embodiment of Figs. 3, but it is not supported in the embodiment of Figs. 4 (because part 330 is a replacement metal gate). There is no other embodiment or language explaining clearly that these embodiments could optionally swap these particular features. So, the disclosure does not reasonably convey support for claim 1.

Claims 2-11 inherit the same limitations, and thus are rejected on the same grounds.


Prior Art Review
 A review of the prior art does not reveal references that are either anticipatory or render the claimed invention obvious.

Pertinent prior art example references:
Hafez (WO2018063259A1, and a convenient equivalent is US # 20200066712)

Lee (US # 20170162646)

Regarding Claim 1, Hafez (citations are to the US equivalent of US # 20200066712, for the examiner’s convenience) teaches a semiconductor structure (see Fig. 4 and corresponding text), comprising: a plurality of semiconductor fins (404) protruding through a trench isolation region (403) above a substrate (402); a first gate structure (406 left) over a first of the plurality of semiconductor fins; a second gate structure (406 right) over a second of the plurality of semiconductor fins (404); a gate edge isolation structure (408) laterally between and in contact with the first gate structure and the second gate structure, the gate edge isolation structure on the trench isolation region (“on” in the sense that it is in physical contact with it) and extending above an uppermost surface of the first gate structure and the second gate structure (shown); precision resistor (414) on the gate edge isolation structure. 
Although Hafez discloses much of the claimed invention, it does not explicitly teach the structure wherein the precision resistor and the first gate structure and the second gate structure comprise a same material layer. Instead it teaches that the parts 418 and 410 are the same material (metal).
And, while other prior art does teach making a similar resistor and gate with the same material (see the Wu ‘4886 reference), the examiner has not found sufficient evidence that a person having ordinary skill in the art would have modified the materials in that way.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Olac-Vaw (WO2018182736A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899